

115 S2837 RS: Preventing Drug Diversion Act of 2018
U.S. Senate
2018-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 471115th CONGRESS2d SessionS. 2837IN THE SENATE OF THE UNITED STATESMay 14, 2018Ms. Hassan (for herself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryJune 19, 2018Reported by Mr. Grassley, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve the systems for identifying the diversion of controlled substances.
	
 1.Short titleThis Act may be cited as the Preventing Drug Diversion Act of 2018.
		2.Improvements to prevent drug diversion
			(a)Definition
 (1)In generalSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended by adding at the end the following:
					
 (57)The term suspicious order includes— (A)an order of a controlled substance of unusual size;
 (B)an order of a controlled substance deviating substantially from a normal pattern; (C)orders of controlled substances of unusual frequency; and
 (D)an order or pattern of orders of a controlled substance that meet such other criteria as are established by the Attorney General by regulation..
 (2)RegulationsNot later than 1 year after the date of enactment of this Act, the Attorney General shall promulgate regulations under paragraph (57)(D) of section 102 of the Controlled Substances Act, as added by paragraph (1) of this subsection.
 (b)Suspicious ordersPart C of the Controlled Substances Act (21 U.S.C. 821 et seq.) is amended by adding at the end the following:
				
					312.Suspicious orders
 (a)ReportingEach registrant shall— (1)design and operate a system to identify suspicious orders for the registrant;
 (2)ensure that the system designed and operated under paragraph (1) by the registrant complies with applicable Federal and State privacy laws; and
 (3)upon discovering a suspicious order or series of orders, notify the Administrator of the Drug Enforcement Administration and the Special Agent in Charge of the Division Office of the Drug Enforcement Administration for the area in which the registrant is located or conducts business.
 (b)Suspicious order databaseNot later than 1 year after the date of enactment of this section, the Attorney General shall establish a centralized database for collecting reports of suspicious orders.
						(c)Sharing information with the States
 (1)In generalThe Attorney General shall make available to the point of contact for criminal and civil enforcement efforts designated by the Governor or chief executive officer of a State—
 (A)information regarding suspicious orders in the State, including information in the database established under subsection (b); and
 (B)information relating to the State in the Automation of Reports and Consolidated Orders System, or any subsequent automated system developed by the Drug Enforcement Administration to monitor selected controlled substances.
 (2)TimingThe Attorney General shall provide information in accordance with paragraph (1) within a reasonable period of time after obtaining the information.
 (3)CoordinationIn establishing the process for the provision of information under this subsection, the Attorney General shall coordinate with States to ensure that the Attorney General has access to information, as permitted under State law, possessed by the States relating to prescriptions for controlled substances that will assist in enforcing Federal law..
 (c)Increased civil penaltiesSection 402(c) of the Controlled Substances Act (21 U.S.C. 842(c)) is amended— (1)in paragraph (1)(B), by striking shall not exceed $10,000. and inserting the following: “shall not exceed—
					
 (i)except as provided in clause (ii), $10,000; and (ii)if the violation relates to the reporting of suspicious orders or failing to maintain effective controls against diversion, $100,000.; and
 (2)in paragraph (2)— (A)in subparagraph (A), by inserting or (D) after subparagraph (B); and
 (B)by adding at the end the following:  (D)In the case of a violation referred to in subparagraph (A) that was a violation of paragraph (5) or (10) of subsection (a) that relates to the reporting of suspicious orders or failing to maintain effective controls against diversion, the criminal fine shall not exceed $500,000..
					(d)Reports to Congress
 (1)DefinitionIn this subsection, the term suspicious orders has the meaning given that term in section 102 of the Controlled Substances Act, as amended by this Act.
 (2)One time reportNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the reporting of suspicious orders, which shall include—
 (A)a description of the centralized database established under section 312 of the Controlled Substances Act, as added by this section, to collect reports of suspicious orders;
 (B)a description of the system established under section 312 of the Controlled Substances Act, as added by this section, to share information with States;
 (C)information regarding how the Attorney General used reports of suspicious orders before the date of enactment of this Act and after the date of enactment of this Act, including how the Attorney General received the reports and what actions were taken in response to the reports; and
 (D)descriptions of the data analyses conducted on reports of suspicious orders and information in the Automation of Reports and Consolidated Orders System of the Drug Enforcement Administration to identify suspicious activity.
 (3)Additional reportsNot later than 1 year after the date of enactment of this Act, and annually thereafter until the date that is 5 years after the date of enactment of this Act, the Attorney General shall submit to Congress a report providing, for the previous year—
 (A)the number of reports of suspicious orders; (B)a description of actions taken in response to reports of suspicious orders; and
 (C)a description of the information shared with States based on reports of suspicious orders and information in the Automation of Reports and Consolidated Orders System of the Drug Enforcement Administration.
	
 1.Short titleThis Act may be cited as the Preventing Drug Diversion Act of 2018.
		2.Improvements to prevent drug diversion
 (a)DefinitionSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended by adding at the end the following:
				
 (57)The term suspicious order includes— (A)an order of a controlled substance of unusual size;
 (B)an order of a controlled substance deviating substantially from a normal pattern; and (C)orders of controlled substances of unusual frequency..
 (b)Suspicious ordersPart C of the Controlled Substances Act (21 U.S.C. 821 et seq.) is amended by adding at the end the following:
				
					312.Suspicious orders
 (a)ReportingEach registrant shall— (1)design and operate a system to identify suspicious orders for the registrant;
 (2)ensure that the system designed and operated under paragraph (1) by the registrant complies with applicable Federal and State privacy laws; and
 (3)upon discovering a suspicious order or series of orders, notify the Administrator of the Drug Enforcement Administration and the Special Agent in Charge of the Division Office of the Drug Enforcement Administration for the area in which the registrant is located or conducts business.
							(b)Suspicious order database
 (1)In generalNot later than 1 year after the date of enactment of this section, the Attorney General shall establish a centralized database for collecting reports of suspicious orders.
 (2)Satisfaction of reporting requirementsIf a registrant reports a suspicious order to the centralized database established under paragraph (1), the registrant shall be considered to have complied with the requirement under subsection (a)(3) to notify the Administrator of the Drug Enforcement Administration and the Special Agent in Charge of the Division Office of the Drug Enforcement Administration for the area in which the registrant is located or conducts business.
							(c)Sharing information with the States
 (1)In generalThe Attorney General shall prepare and make available information regarding suspicious orders in a State, including information in the database established under subsection (b)(1), to the point of contact for purposes of administrative, civil, and criminal oversight relating to the diversion of controlled substances for the State, as designated by the Governor or chief executive officer of the State.
 (2)TimingThe Attorney General shall provide information in accordance with paragraph (1) within a reasonable period of time after obtaining the information.
 (3)CoordinationIn establishing the process for the provision of information under this subsection, the Attorney General shall coordinate with States to ensure that the Attorney General has access to information, as permitted under State law, possessed by the States relating to prescriptions for controlled substances that will assist in enforcing Federal law..
			(c)Reports to Congress
 (1)DefinitionIn this subsection, the term suspicious order has the meaning given that term in section 102 of the Controlled Substances Act, as amended by this Act.
 (2)One time reportNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the reporting of suspicious orders, which shall include—
 (A)a description of the centralized database established under section 312 of the Controlled Substances Act, as added by this section, to collect reports of suspicious orders;
 (B)a description of the system and reports established under section 312 of the Controlled Substances Act, as added by this section, to share information with States;
 (C)information regarding how the Attorney General used reports of suspicious orders before the date of enactment of this Act and after the date of enactment of this Act, including how the Attorney General received the reports and what actions were taken in response to the reports; and
 (D)descriptions of the data analyses conducted on reports of suspicious orders to identify, analyze, and stop suspicious activity.
 (3)Additional reportsNot later than 1 year after the date of enactment of this Act, and annually thereafter until the date that is 5 years after the date of enactment of this Act, the Attorney General shall submit to Congress a report providing, for the previous year—
 (A)the number of reports of suspicious orders; (B)a summary of actions taken in response to reports, in the aggregate, of suspicious orders; and
 (C)a description of the information shared with States based on reports of suspicious orders.June 19, 2018Reported with an amendment